DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 1/19/2021. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has canceled previously presented claims 1-10 and presents new claims 11-19. The new claims overcome the prior 102 rejection over US 3,917,028 (Garner), but not the prior 102 rejection over US 3,413,045 (Wohlfeld).
Regarding Wohlfeld, Applicant argues that "Wohlfeld is not alleged to have these features [of the final clause of new claim 11]". Applicant states "Independent claim 11 recites a cutting roller with the limitations of original claims 1-3, 6 and 7". The examiner respectfully notes that while Wohfeld was not relied upon for the rejection of previous claim 7, the language of present claim 11 does not match that of previous claim 7. Present claim 11 recites "a spacer sleeve adjoined to an inner ring of and spacing the roller bearings" whereas claim 7 recited "a spacer sleeve, which is adjoined by the inner ring of the respective rolling bearing on both sides" (emphasis added). In contrast, claim 11 recites "adjoined to an inner ring of [the roller bearings]" and makes no mention of adjoining two of them "on both sides".
The details of the rejections with the current claim wording with respect to Wohlfeld are respectfully presented below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,413,045 (Wohfeld).
Independent claim 11: Wohfeld disclose a cutting roller(fig 5 & title; "The outer periphery of each roller may be smooth, or coated with tungsten carbide pellets, or provided with some toothed or other contoured surface configuration such as shown for example in the 1966-67 edition Composite Catalog of Oil Field Equipment and Services at page 1602, 'Model 60 Reamer Cutters' " - col 3:35-40), comprising:
a fixed axle ("spindle 43" - fig 5) with an outside surface (inherent and clearly shown but not individually numbered) and an inner cavity ("Spindle 43 is hollow, being generally tubular, providing a space 120 serving as reservoir for a lubricant" - col 4:4-5);
a cutting ring ("roller 45") rotatably guided on the outside surface of the axle (fig 5) by roller bearings between the cutting ring and the axle ("rolling bearings 50, 51" and the associated bearing structure), at least part of the roller bearings being connected in fluid communication and being pressurized by pressure in the inner cavity ("Grease flows under pressure from reservoir 120 through radial ports 130 into the annulus 131 between the roller and spindle and thence to the bearings 50, 51" - col 4:18-20);
a seal ("pressure sealing means 70" and "pressure sealing means 90" - fig 5) sealing the roller bearings from an environment outside of the axle and the cutting ring (fig 5; col 4:20-22);
a compensator ("flexible elastic tube 145") capable of compensating differential pressures between the roller bearings and the environment (col 4:53-63 & col 5:1-13), the compensator including an elastically flexible separator element ("flexible elastic tube 145") having an inside connected in fluid communication with the environment to be pressurized at environment pressure (Not individually numbered but clearly shown. In communication with the environment via "tubular plug 140" - second to last ¶ of col 4) and having an outside connected in a pressurized manner to the roller bearings (Not individually numbered but clearly shown. In pressurized communication with "annular space 131"), the separating element being in the inner cavity of the axle (fig 5); and
a pressurized connection between the roller bearings and the inner cavity in the axle including a cross channel ("radial ports 130" - fig 5) opening into the inner cavity at one end of the cross channel (fig 5) and opening out of the axle at another end of the cross channel (into "annular space 131" - fig 5) in a direction of a spacer sleeve ("spacer sleeve" drawn to "keeper 61" which channel 130 exits towards as shown in fig 5) adjoined to an inner ring (61 is "adjoined" to inner ring 56 of the roller bearings) of and spacing the roller bearings ("Keepers 61, 62 retain the rollers on the inner races" - col 3:50-51. Keeping the rollers on the inner races keeps them in their shown locations: spaced apart).

Claim 12. A cutting roller according to claim 11 wherein the roller bearings ("tapered upper and lower rolling bearings 50, 51" - col 3:41-43) are taper roller bearings interacting in pairs (ibid).

Claim 13. A cutting roller according to claim 11 wherein the separator element ("flexible elastic tube 145") is an accumulator bladder (the flexible elastic tube can reasonably be called an "accumulator bladder" given that it also meets all clear structural limitations of the claim) held on the axle by a holder ("tubular plug 140") having a connection channel providing fluid communication between an interior of the accumulator bladder and the environment (col 1:32-41; "the inside of the tube being exposed to well fluid" - col 2:35-41; col 4:53-65).

Claim 14. A cutting roller according to claim 13 wherein the holder comprises an end cap ("tubular plug 140") with the connection channel opening out centrally (140 has a central channel that opens centrally into 145 as clearly shown in fig 5) and being connected to supply channels in an end of the end cap remote from the accumulator bladder ("supply channels" broadly drawn to the plurality of flow paths formed by "roll pin 44 driven transversely through the lower bracket 41" - col 3:28-30 - at the end of plug 140 opposite bladder 145. In other words, pin 44 passes through the central channel of 41, as clearly shown in fig 5. This means that fluid / pressure from the surrounding environment entering into bladder 145 must flow around 44 on either side of 44, thus defining two "supply channels" that then feed into the central channel in 140).

Claim 15. A cutting roller according to claim 11 wherein outer rings of the roller bearings (52 & 53, fig 5) are connected to the cutting ring (45, fig 5), are rotatable relative to the axle (via their contact with the rolling ring 45 as the outer bearing race; col 3:41-51) and are axially spaced apart from each other along an axis of rotation of the cutting roller (shown in fig 5) at an axial distance at least as great of an axial length of the spacer sleeve (the space between 52 & 53 is clearly greater than the axial length of 61 as shown in fig 5).

Claim 16. A cutting roller according to claim 15 wherein the axial distance is greater that the axial length of the spacer sleeve (the space between 52 & 53 is clearly greater than the axial length of 61 as shown in fig 5).

Claim 17. A cutting roller according to claim 11 wherein the seal ("pressure sealing means 70" and "pressure sealing means 90" - fig 5) comprises first and second pairs of two sealing rings ("sealing means 70" has rings 75 & 76; "sealing means 90" has rings 99 & 11), the first pair facing the bearing the roller bearings (76 & 100), the second pair facing an end part (59 & 91 - fig 5) fixed on the axle ("Retainer 59 is shrink fitted on spindle 43, and could be made integral therewith if desired" - col 3:52-53. Element 91 is fixed via bolt 92) and sealing the roller bearing from the environment (70 & 90 seal the bearings from the exterior: fig 5).

Claim 18. A cutting roller according to claim 11 wherein the cutting roller is arrangeable on a drilling head (The roller of fig 5 is capable of being attached to a "drilling head": fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 3,413,045 (Wohfeld) in view of US 2,000,288 (Hutchinson).
Claim 19. Wohfeld discloses all the limitations of the parent claim but does not expressly disclose those of the present. However Hutchinson discloses a bearing lubrication assembly comprising an axle ("shaft 54" - fig 7) with a inner cavity ("lubricating duct 56") that provides lubrication to a set of bearings (page 2:11-17) via a cross channel in the axis (unnumbered but clearly shown extending from duct 56 in fig 7) that opens in a direction of a spacer sleeve ("hollow spindle or sleeve 58") that is adjoined to an inner ring (Not individually numbered but clearly shown as parts of bearings 62 & 66 that directly contact sleeve 58 in fig 7) of and spacing the roller bearings (ibid), wherein the cross channel opens directly on the spacer sleeve (fig 7).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the spacer sleeve taught by Hutchinson to secure the bearings taught by Wohfeld. This could be used in place of, or in addition to, "keepers 61, 62" already taught by Wohfeld. If used in place of, this is a simple substitution of known parts to achieve the same predictable result: provide support for bearings while allowing lubrication from the supporting shaft. If used in addition to, this provides redundancy for the bearing support.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676